Citation Nr: 1628906	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  10-48 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for bilateral pes planus (bilateral foot disability), 50 percent from April 3rd, 2014.

2.  Entitlement to a total disability rating, based on individual unemployability (TDIU), due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to April 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which increased the evaluation of the Veteran's service-connected bilateral foot disability to 30 percent.

The Veteran testified before the undersigned at a December 2011 Video Conference hearing.  The hearing transcript is of record.  

In February 2014, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

In a July 2014 rating decision, the RO granted an increased rating of 50 percent for the service-connected bilateral pes planus, effective April 3, 2014.  The issue of an increased rating for bilateral pes planus remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

Because the Veteran claims that he is unemployable due to his service-connected disabilities, including the one currently on appeal, the issue of entitlement to a TDIU has been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (request for a TDIU, either stated or implied by a fair reading of the claim or of the evidence of record, is not a separate claim for benefits, but part of the claim for increase).  The RO recently denied his TDIU claim in a December 2014 rating decision, but particularly in light of favorable rating determinations herein, the issue should be reconsidered.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  Beginning May 4, 2009, the Veteran's bilateral pes planus disability was manifested by pronounced symptoms. 

2.  The Veteran's service-connected disabilities precluded him from obtaining or maintaining substantially gainful employment consistent with his education and occupational background.


CONCLUSIONS OF LAW

1.  A 50 percent rating, but no higher, for bilateral pes planus is granted from May 4, 2009.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. § 4.71a , Diagnostic Code (DC) 5276 (2015).

2.  The criteria for the assignment of TDIU have been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.340, 3.341, 4.15, 4.16 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Bilateral Pes Planus

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).

Each disability must be considered from the point of view of the Veteran in terms of working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

In both initial rating claims and normal increased rating claims, the Board must discuss whether any "staged ratings" are warranted, and if not, why not.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's bilateral pes planus is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276.  Under this diagnostic code, a 10 percent rating is assigned for moderate impairment due to bilateral or unilateral pes planus with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achillis, pain on manipulation and use of the feet; a 30 percent rating is assigned for severe impairment due to bilateral pes planus with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities; and a 50 percent rating for bilateral pes planus requires pronounced impairment with marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a, DC 5276.  

Under Diagnostic Code 5284, governing the evaluation of foot injuries, a moderate foot injury warrants a 10 percent evaluation; a moderately severe foot injury warrants a 20 percent evaluation and a severe foot injury warrants a 30 percent evaluation.  Actual loss of use of the foot warrants a 40 percent evaluation.  
38 C.F.R. § 4.71a , DC 5284.  

In an August 2003 rating decision, the RO granted service connection for bilateral pes planus (claimed as feet).  A 10 percent evaluation was assigned, effective December 5, 2002.  

In May 2009, the Veteran filed a claim for an increased rating for the bilateral foot disability, contending that his condition had substantially worsened.

In response to his claim for an increased rating, the Veteran was afforded a VA examination in July 2009.  Based on the evidence from the July 2009 examination, in a July 2009 rating decision, the RO granted an increased rating of 30 percent for the service-connected bilateral pes planus, effective May 4, 2009; the date of the Veteran's claim for an increased rating.

In August 2009, the Veteran filed another claim for an increased rating for his bilateral foot disability.  

The 30 percent rating for the bilateral pes planus was continued in a September 2009 rating decision.  The Veteran appealed this decision, and was subsequently afforded additional another VA foot examination in April 2014.

In a July 2014 rating decision, the RO granted an increased rating for 50 percent for bilateral pes planus, effective April 3, 2014.  

The Veteran was also afforded additional VA foot examinations in June 2015 and June 2016.  The Board notes that the RO has not reviewed the July 2016 VA examination, which was conducted after the most recent rating decision was issued in July 2015.  

However, as the Veteran has been granted the maximum schedular rating available under the applicable diagnostic code (DC 5276) and the issue of an entitlement to an extraschedular rating for bilateral pes planus is being remanded, as discussed below, the Board finds that a remand to allow the RO to consider the June 2016 VA examination before adjudicating the issue of an increased schedular rating for bilateral pes planus is not required.  The RO will have the opportunity to review the June 2016 VA examination on remand, prior to adjudicating the issue of entitlement to an extraschedular rating for bilateral pes planus.

The Board finds that, for the reasons discussed below, a 50 percent rating for bilateral pes planus is warranted from May 4, 2009.  In this regard, the Board notes that the Veteran's current claim for an increased rating was not received until August 24, 2009.  However, resolving all doubt in favor of the Veteran, the Board believes that the symptoms he was reporting at the time of his claim for an increased rating on May 4, 2009 were likely the same symptoms he was experiencing just two months later at the time of his VA examination in July 2009, which was within one year of his August 24, 2009 claim.

Physical examination in July 2009 showed severe pes planus with painful restricted motion of the feet.  The Veteran was also noted to walk with a moderate degree of pronation.  He also had a slow, broad and antalgic gait.  He was diagnosed with pes planus and plantar fasciitis of both feet.

In conjunction with his claim, he submitted August 2009 private medical records indicating that he was suffering from chronic foot pain, due to arthritis and tendonitis, and that he was taking Diclofenac and Tramadol for the condition.  
The pertinent evidence of record shows that prior to April 3, 2014, the Veteran's bilateral pes planus disability did not approximate more than the severe disability contemplated by the 30 percent rating under DC 5276.  In this regard, there was no evidence on examination or anywhere else in the record of marked pronation; extreme tenderness of plantar surfaces of the feet; or marked inward displacement and severe spasm of tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.

However, the Board must also consider whether there is any additional functional impairment of the Veteran's bilateral foot disability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also Deluca, 8 Vet. App. at 207-08.  In this regard, on VA examination in July 2009, the Veteran reported that his bilateral foot disability was manifested by pain and swelling on use of the feet, as well as limitation in standing, which caused him problems while working.  He noted that under normal circumstances, he could stand for one hour, but only if he was wearing soft shoes.  Furthermore, as noted above, on physical examination, he was noted to have painful and restricted motion of the feet, difficulty standing repetitively on his tiptoes, and a slow, broad and antalgic gait.  Resolving all doubt in favor of the Veteran, the Board finds that the evidence demonstrates additional functional loss as contemplated under DeLuca, and that an increased rating of 50 percent, under Diagnostic Code 5276 is warranted for the bilateral foot disability, beginning May 4, 2009.  Id.  As such, the Board concludes that a 50 percent rating is warranted for the period prior to April 3, 2014.  Thus, the Veteran is in receipt of a 50 percent rating for the entire appellate time period, which is the maximum rating permitted under DC 5276, and a higher rating is only available on an extraschedular basis.  This issue is discussed in the remand below.

As the Veteran currently is receiving the maximum rating contemplated for the feet based on symptomatology that includes pain resulting in limitation of motion, absent loss of use of the feet, the DeLuca provisions and those of 38 C.F.R. §§ 4.40, 4.45 are not for application.  See Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).

The Board has considered whether a higher or separate rating is warranted under another DC.  A higher rating is available for other foot injuries under DC 5284.  This DC allows for 30 percent ratings for each foot that experiences severe disability and 40 percent ratings where there is actual loss of use of a foot.  38 C.F.R. § 4.71a , DC 5284 (2015).  Separate 30 percent ratings for right and left pes planus would combine to a 50 percent rating and would not constitute an increased rating.  See 38 C.F.R. § 4.25  (2014).  Thus, a higher rating under DC 5284 would be available only for loss of use of both feet.  The Veteran clearly retains the use of both feet, as he is able to walk and stand, albeit for limited periods of time.  As such, a higher rating under DC 5284 is not warranted. 

The Board has considered the other foot DCs in 38 C.F.R. § 4.71a, DCs 5277-5283, but the lay and medical evidence of record demonstrates that the Veteran does not have the disabilities contemplated in these ratings or such problems are already contemplated for and compensated in the current 50 percent rating under DC 5276.  In addition, the Board notes that pes planus is specifically listed in the rating criteria, so no other foot diagnostic code would be appropriate.  See Copeland v. McDonald, 27 Vet. App. 333, 337-38 (2015) (it is error as a matter of law to rate by analogy when a condition is specifically listed, including pes planus).  

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign a rating greater than 50 percent for the Veteran's bilateral pes planus.  Furthermore, the Board concludes that this award is warranted for the entire period under which this appeal has been pending, and that assignment of staged ratings is not for application.  Fenderson, 12 Vet. App. at 119.

Extraschedular consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  The Court's Order requires such consideration.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for a service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's bilateral foot disability, as discussed above, is manifested by symptomatology contemplated by the rating criteria which have been applied in this case.  The Veteran has also reported symptoms of limitation of standing, trouble ambulating during painful exacerbations and balance problems when his feet were swollen or hurting.  See July 2009, June 2015 and June 206 VA examination reports.  However, the evidence does not reflect that these symptoms have been experienced with such frequency as to provide a factual basis for a referral for consideration of an extraschedular rating.  The evidence does not show that the Veteran has required frequent periods of hospitalization due to his bilateral pes planus.  Furthermore, as discussed below, TDIU is being granted, based in part on the Veteran's employment difficulties due to his bilateral foot disability.  Marked interference with employment, beyond that contemplated by the current rating, has not been demonstrated.  Referral for consideration of an extraschedular rating is not warranted. 


TDIU

As noted above, the RO recently denied the Veteran's TDIU claim in a December 2014 rating decision, but particularly in light of the favorable rating determination herein, an in light of the fact that the Veteran has been granted service connection for several other disabilities since the December 2014 denial, including post-traumatic stress disorder (PTSD), left and right ankle disabilities and painful scars; the Board finds that the issue should be reconsidered.

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which her education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2015).

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2015) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  
The central inquiry is, "whether the Veteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a). 

The Veteran's Applications for Increased Compensation Based on Unemployability (From 21-8940) indicates that he is 47 years old and that he was last employed in March 2011, as a support technician/lab technician.  He reported on the forms that his service-connected foot disabilities and the disabilities noted in the rating decisions prevent him from securing or following any substantially gainful occupation.  He also noted specifically in a May 2016 Report of General Information that his service-connected PTSD, flat foot condition and ankle conditions caused him to be unemployable.

The Veteran is currently service connected for PTSD, evaluated as 50 percent disabling prior to October 1, 2015, and as 70 percent disabling thereafter; bilateral pes planus, evaluated as 10 percent disabling prior to May 4, 2009 and as 50 percent disabling thereafter (based on the increase granted in this decision); left and right ankle deformity, each evaluated as 10 percent disabling since January 21, 2015; painful surgical scars of the bilateral lower extremities associated with bilateral pes planus, evaluated as 10 percent disabling since January 21, 2015; and surgical scars of the bilateral lower extremities associated with bilateral pes planus, evaluated as 0 percent disabling since January 21, 2015.  

An October 2014 VA examiner opined that due to his service-connected bilateral pes planus, the Veteran would not be able to perform manual labor, such as yard work or landscaping, or any type of job requiring heaving lifting; however he would be able to perform sedentary jobs.  He also noted that the Veteran was not service connected for any hand or mental issues that caused an inability to work. 

Following the October 2014 examination, the Veteran was granted service connection for PTSD in a June 2015 rating decision.  During a recent March 2016 VA PTSD examination, the Veteran was found to have occupational and social impairment with deficiencies in most areas, including work.  The examiner also noted specifically that the Veteran experienced difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.

The evidence of record indicates that the Veteran previously worked as a support technician/lab technician, but he has not worked in that profession since March 2011, due to limitations imposed on him as a result of his service-connected disabilities.  He has had a combined evaluation of 90 percent (with at least one disability rated as 40 percent disabling) since February 10, 2015, and therefore, he has met the schedular criteria for a TDIU since that time.

The Veteran is currently service connected for bilateral pes planus and assigned the highest rating possible for this disability, based on severe symptomatology, which prevents him from performing manual labor.  He is also service connected for PTSD, with a current 70 percent rating, based on severe symptomatology, including severe occupational impairment, which would likely prevent him from performing any type of manual or sedentary employment.  Furthermore, his numerous service-connected disabilities, together, give him a combined rating of 90 percent, which is indicative of significant impairment of health.  

There are several statements of record from the Veteran, indicating that his service-connected disabilities have made it very difficult for him to work.  There are also statements from friends and family members, attesting to the severity of the Veteran's disabilities and their effect on his ability to work.  See buddy statements submitted in July and September 2011.

Based on the foregoing, and affording the Veteran the benefit of the doubt, the Board finds that the competent medical evidence of record supports that the Veteran is precluded from engaging in substantially gainful employment as a result of his service-connected disabilities.  The Veteran meets the criteria for an award of TDIU.  The RO will assign the effective date for that award when it effectuates this decision.  


Duties to Notify & Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

ORDER

A 50 percent rating for bilateral pes planus is granted, from May 4, 2009.

The appeal for TDIU is granted.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


